Petrich,
J.—On the petition of Sherri Fittro, we accepted discretionary review of the Cowlitz County Superior Court's order on partial summary judgment, which declared that Fittro's major medical benefits under her group health insurance plan terminated on September 30, 1983. The dispositive issue on appeal is whether the various provisions of a certificate of coverage, which outlines the benefits and is issued to an employee, take precedent over and control the provisions of a group insurance policy issued to an employer, when there is an arguable conflict between the two as to benefits.1 We conclude that in cases where a certificate of coverage arguably conflicts with the master policy, and the certificate contains disclaimers stating that it is not an insurance policy and directs the insured to the master policy for benefit coverage, and there is no reasonable reliance on the certificate by the insured, the master policy provisions control over those of the certificate *501of coverage. Accordingly, we affirm.
Facts
The facts are not in dispute. In September of 1981, Sherri Fittro was a full-time grocery checker at Keil's Grocery Store in Longview, Washington. As such, she was insured for health and disability by group policy No. GD6819 issued to Retail Clerk's Local 148 through Lincoln National Life Insurance. Fittro received a certificate of coverage. The certificate stated that Fittro's insurance benefits were as described in the certificate booklet.
On September 26, 1981, Fittro was seriously injured in an automobile accident. Fittro was "totally disabled" as a result of the accident.2 Lincoln paid most of Fittro's medical expenses.
On November 1, 1982, Fittro went to work at Fibre Federal Credit Union. Fittro punches data, one key at a time, into a keyboard with a pencil strapped to her hand. Lincoln terminated Fittro's disability benefits. A lawsuit followed. Fittro alleged, inter alia, that the certificate of coverage and group policy authorized major medical coverage in perpetuity or up to the policy limits.
Both sides moved for summary judgment. On December 4, 1985 a partial summary judgment order was entered in which the trial court concluded, inter alia, that the insurance policy and certificate construed together terminated insurance coverage for Fittro on September 30, 1983.
Summary Judgment
An appellate court engages in the same inquiry as the trial court when reviewing an order of summary judgment. Wilson v. Steinbach, 98 Wn.2d 434, 437, 656 P.2d 1030 (1982). CR 56(c) authorizes the trial court to grant a summary judgment motion if the pleadings, affidavits, depositions and admissions on file demonstrate that there is no *502genuine issue as to any material fact, and that the moving party is entitled to judgment as a matter of law. Wilson v. Steinbach, 98 Wn.2d at 437. The court must consider all of the facts and all reasonable inferences from the facts in a light most favorable to the nonmoving party. Jacobsen v. State, 89 Wn.2d 104, 108, 569 P.2d 1152 (1977).
If the facts are uncontroverted and there are no issues of material fact, the court need only decide if the moving party is entitled to judgment as a matter of law. See State Farm Gen. Ins. Co. v. Emerson, 102 Wn.2d 477, 480, 687 P.2d 1139 (1984); Hodgins v. State, 9 Wn. App. 486, 513 P.2d 304 (1973).
Here, the essential facts are not in dispute. Both parties agree that Fittro was entitled to coverage for major medical expenses through Lincoln. The dispute concerns a question of law as to the length of time Fittro was entitled to benefits.
Interpretation of Contract and Certificate
"The interpretation of an insurance contract is a question of law." Greer v. Northwestern Nat'l Ins. Co., 36 Wn. App. 330, 334, 674 P.2d 1257 (1984). Fittro contends that the certificate of coverage conflicts with the master policy in that the certificate extends major medical benefits indefinitely so long as she is totally disabled and has remained so for 12 months, while the master policy limits the extension of major medical to a maximum of 12 months following the date of termination. Fittro urges us to hold that the language of the certificate controls.
The certificate of coverage provisions at issue are as follows:
Termination
In the event this insurance is terminated or employment terminated and the insured or his dependent is totally disabled, the disabled person will continue to be eligible to receive Major Medical benefits, providing he remains totally disabled for a period of 12 months following termination.
*503Termination of Benefits
Your insurance will automatically terminate on the earliest of the following dates: the last day of the calendar month for which your premium has been paid or the date the Master Policy terminates. If you are unable to work because of disability . . . inquire of your employer as to your rights, if any, under the Master Policy.
The face sheet of the certificate of coverage states as follows:
This certificate of insurance is not an insurance policy and does not amend, extend or alter the coverage afforded by the policy/policies listed herein. Notwithstanding any requirement, term, or condition of any contract or other document with respect to which this certificate of insurance may be issued or may pertain, the insurance afforded by the policy/policies described herein is subject to all the terms, exclusions and conditions of such policies.
The benefits are as described in this certificate booklet. The master policy provisions at issue are as follows:
Benefit Period
A benefit period for an employee's illnesses may be established when the employee has incurred . . .* eligible charges for all illnesses (excluding eligible charges incurred in connection with an illness for which the maximum benefit has been paid hereunder) which in the aggregate are not less than the deductible amount as specified in the Schedule of Benefits.
A benefit period so established will date from the day the employer incurs the last eligible charge used in establishing the benefit period; it will terminate on the earliest of the following dates:
(a) the last day of the calendar year in which it was established, or
(b) the day the employee ceases to be insured for Major Medical Expense Benefits.
Extended Coverage
If upon the date of termination of an employee's personal insurance for Major Medical Expense Benefits, he is totally disabled by bodily injury or disease so as to be continuously prevented thereby from engaging in any occupation for compensation or profit, coverage for the employee pertaining solely to the illness which caused *504the total disability will be extended during the subsequent period of continuous total disability, but for not longer than ** months after the date of termination. The provision applicable to extended coverage will be the same as would have applied had the insurance not terminated.
* during a calendar year, * Twelve
The master policy defines termination as follows:
Individual Termination of Personal Insurance
The personal insurance of an employee shall automatically terminate immediately upon the earliest of the following dates:
(a) the date of his termination of employment with the Employer or of his termination of membership within the eligible classes [i.e., union member working 80 hours or more per month];
(b) the date of termination of the policy;
An employee's termination of employment shall be deemed to have occurred on the last day of the calendar month coincident with or immediately following cessation of his active work within the eligible classes, except that an employee who is on an approved leave of absence, temporarily laid off, employed on a part-time basis or unable to work because of disability will nevertheless be considered as still employed within the eligible classes until the Policy Holder, acting in accordance with rules precluding individual selection, terminates the employee's personal insurance by notifying the Insurance Company to that effect or by discontinuing premium payments for such insurance . . .
According to Fittro, the certificate of coverage relating to duration of benefits is ambiguous. She contends the provision could reasonably be read two ways. First, the disabled person will continue to be eligible for major medical benefits indefinitely, provided that the insured has remained totally disabled for a period of 12 months following termination. Second, the disabled person will continue to be eligible for major medical benefits for a period up to 12 months after termination provided that the insured remains totally disabled.
*505We do not believe this provision in the certificate is ambiguous. As pointed out in Judge Reed's concurring opinion, Fittro's first interpretation of the disputed clause would lead to an absurd result that could not have been intended by the insurance company. But even if the certificate in this case contained an ambiguity as to the extent of coverage, Fittro would not prevail.
Reduced to its essence, the master policy states that if upon the date of termination the insured is totally disabled the benefits will be extended during the subsequent period of continuous disability, but for no longer than 12 months following the date of termination. Termination occurs when the insured is terminated as a member of the eligible class, when premium payments are discontinued, or when the master policy expires.
Whether or not the various provisions of a certificate of coverage issued to an employee take precedence over and control the provisions of a group policy issued to the employer is a question of first impression in Washington.
According to a leading authority on insurance law, other states have taken divergent positions on this issue. 13A J. Appleman, Insurance § 7528 (1976). Some jurisdictions hold that the certificate is not a contract, but is merely evidence of a contract, and precedence is given to the terms of the master policy. Other jurisdictions hold that the master policy and certificate both constitute the contract of insurance and are to be construed together. In the case of a conflict, some courts have held that the language in the certificate will control.3 However, the majority of the courts have held that the policy language controls in the face of a conflict when the certificate specifically states that it is subject to the terms of the master policy and directs the insured to look to the master policy.
*506The latter appears to be the better rule. Here, the extension of benefits provision in the certificate of coverage is, in Fittro's view, arguably ambiguous. Washington does require that certificates of coverage listing the essential features of the insurance coverage and to whom benefits are payable be issued to insureds. RCW 48.21.080.4 But, the certificate issued to Fittro specifically stated that it was not an insurance policy and did not amend, alter, etc., the provisions of the master policy. Moreover, in the case of a disabling injury, the certificate directed Fittro to make an inquiry to the policy holder regarding her rights, under the master policy. Fittro stated that she did not read the certificate of coverage until her rehabilitation period and understood that the certificate was not her insurance policy.
Therefore, estoppel is inappropriate because there was no reliance on the certificate language by Fittro. Cf. Brown v. Charlton, 90 Wn.2d 362, 366, 583 P.2d 1188 (1978) (holding that estoppel requires reliance by an injured party). Consequently, because the certificate stated that it was not an insurance policy, directed insureds to look to the policy, and there was no reliance by the insured on the certificate provisions, we conclude that the terms of the master policy control.
Here, Fittro became an ineligible member on September 26, 1981, because she was no longer able to work for Keil's Grocery. Her policy premiums had been paid by Keil's through November 1981. Because Fittro was totally disabled, the 4-month waiver of premium extension applied so coverage was extended to March 1982. Fittro then opted for the 6-month self-pay privilege thus extending coverage through September 1982. According to the policy, this was Fittro's termination date. Because she continued to be totally disabled, the extended coverage provision became applicable. That provision extended insurance coverage for *507a maximum of 12 months from the date of termination. Therefore, on the limited issue before us, we conclude that Fittro's benefits expired on September 30, 1983.
Moreover, we are not persuaded by Fittro's argument that the master policy itself grants benefits in perpetuity or up to the policy limits. Fittro cites the waiver of premium provision for this proposition. The provision is as follows:
Waiver of Premium Benefit Provision for Group Disability Insurance
(a) Total Disability—If, while the policy is in force, an employee, while insured under the policy and prior to his sixtieth birthday, becomes totally disabled (as defined in paragraph (e) below) as a result of an accident or injury and if due proof of such disability is submitted before the cessation of premium payments for his insurance or within ninety days thereafter, the Insurance Company will extend the personal and dependents insurance with respect to such employee, without payment of premiums during the continuance of such total disability, beginning with the first day of total disability and terminating on the first day of recovery, provided that such waiver of premium may not in any event he continued beyond the last day of the fourth calendar month of total disability.
Subsection (d) provides as follows:
(d) The extension of insurance without payment of premiums shall cease immediately on the earliest of the following dates:
(1) On the date the employee ceases to be totally disabled, or
(2) On the day immediately following the last day of the fourth calendar month of continuous total disability, or
(3) On the refusal of the employee to be examined as herein provided, or
(4) On the sixty-fifth birthday anniversary of the employee, or
(5) The date on which the insurance would otherwise terminate, except for termination due to the non-payment of premiums.
The language in an insurance policy should be interpreted in the way it would be understood by the average person. State Farm Gen. Ins. Co. v. Emerson, 102 Wn.2d *508477, 480, 687 P.2d 1139 (1984). An ambiguity, two reasonable and fair interpretations of a provision, is construed in favor of the insured. Safeco Ins. Co. of Am. v. Davis, 44 Wn. App. 161, 164, 721 P.2d 550 (1986). Unambiguous language in an insurance policy is not subject to construction and must be given effect according to its plain meaning. Abbott v. General Accident Group, 39 Wn. App. 263, 267, 693 P.2d 130 (1984); Tucker v. Bankers Life & Cas. Co., 67 Wn.2d 60, 66, 406 P.2d 628, 23 A.L.R.3d 1098 (1965).
As understood by an average person, the essence of subsection (a) is as follows: If the age criterion is met and an insured becomes totally disabled as a result of an accident or injury, the insurance company will extend insurance coverage without payment of premiums during the continuance of the disability or for 4 months, whichever comes first. Subsection (d) supports this conclusion. Subsection (d) states that the extension of insurance without payment of premiums shall cease on the earlier of the following dates: (1) recovery or (2) the day following the last day of the fourth calendar month of continuous disability. In essence, insurance premiums are paid by Lincoln until the disabled person recovers or 4 months have passed, whichever occurs first.
Contrary to Fittro's assertion, the provisions do not state that insurance is provided until recovery. To reach such a conclusion would be to ignore the plain unambiguous language of the contract provisions. This we may not do. See Abbott v. General Accident Group, supra. Furthermore, such a construction would ignore the plain language of the caption, which is a part of the contract and must be construed with the detailed provision. See Greer v. Northwestern Nat'l Ins. Co., 36 Wn. App. 330, 336, 674 P.2d 1257 (1984). The caption clearly states that the detailed provisions involve a waiver of premiums.5 Therefore, we conclude that summary judgment was proper as a matter of *509law1.
Judgment affirmed.

Lincoln sought discretionary review of three other issues decided adversely to it in the partial summary judgment proceeding. Our court commissioner denied review. Lincoln filed a motion to modify the commissioner's ruling. However, the motion was not filed within 10 days of the commissioner's ruling as required by RAP 17.7. Therefore, the issues raised by Lincoln will not be addressed in this opinion.


For purposes of this opinion, Fittro is presumed to be "totally disabled." However, we do not decide the issue. This court declined to accept discretionary review of the question of whether Fittro was totally disabled.


This result usually occurs when statutes require certificates, which set out a summary of the essential features of the policy, to be issued to insureds and such certificates do not direct the insured to consult the master policy. These courts usually hold that the insurance company is estopped from denying coverage.


The statute does not require the insured to be provided with a copy of the policy. The employer must receive a copy of the master policy.


The caption reads as follows: "Waiver of Premium Benefit Provision for Group Disability Insurance."